Citation Nr: 1011536	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-15 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected 
residuals of a left knee sprain.

2.  Entitlement to an increased evaluation for residuals of a 
left knee sprain, currently assigned a 10 percent disability 
evaluation.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The Veteran served on active duty from January 1972 to 
November 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in April 
2009.  That development was completed, and the case has since 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have a current right 
knee disorder that is causally or etiologically related to 
his military service or to a service-connected disorder.

3.  The Veteran's residuals of a left knee sprain are not 
productive of moderate recurrent subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in active service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left knee sprain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.20, 4.40-4.45, 4.71a, Diagnostic Code 5257 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
rating decision in February 2006.  Nevertheless, the RO did 
send the Veteran letters in October 2004, March 2005, and 
March 2006, which did inform him about the evidence necessary 
to substantiate his claims and the division of 
responsibilities in obtaining the evidence.  The Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error.

In this regard, the Board notes that, while adequate notice 
provided to the Veteran was not given prior to the first 
agency of original jurisdiction (AOJ) adjudication of the 
case, notice was provided by the AOJ prior to the transfer 
and certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claims were readjudicated 
in a supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively,"  
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claims for service 
connection and for an increased evaluation.  Specifically, 
the March 2005 letter stated that in order to establish 
service connection the evidence must show that he had an 
injury in military service or a disease that began in, or was 
made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  The October 2004 and 
March 2005 letters also indicated that establishing service 
connection on a secondary basis requires evidence of the 
claimed physical or mental condition and evidence that the 
service-connected disability either caused or aggravated the 
additional disability.   

The October 2004 and March 2005 letters also notified the 
Veteran that, to substantiate a claim for increased 
compensation, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), vacated and remanded sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The October 2004, 
March 2005, and March 2006 letters further provided examples 
of the types of medical and lay evidence that the Veteran may 
submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased 
compensation.  Specifically, he was informed of types of 
evidence that might show such a worsening, including 
statements from a doctor containing the physical and clinical 
findings; results of laboratory tests or x-rays; the dates of 
examinations and tests; and statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner the disability had become worse.  
The March 2006 letter also listed examples of evidence, which 
included information about on-going treatment, Social 
Security Administration determinations, statements from 
employers, and lay statements from people who have witnessed 
how the disability symptoms affect him.

The March 2006 letter informed the Veteran that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the October 2004 and March 2005 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2004 and March 2005 letters notified the Veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  Those letters also stated that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  His 
records from the Social Security Administration (SSA) were 
also obtained and associated with the claims file.  

In addition, the Veteran was afforded VA examinations in 
April 2005 and September 2009 in connection with his claims 
for service connection and for an increased evaluation.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the September 2009 VA 
examination and medical opinion obtained in this case are 
adequate, as they are predicated on a review of the claims 
file and all pertinent evidence of record as well as on a 
physical examination and fully address the rating criteria 
that are relevant to rating the disability in this case.

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected left knee disability since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claims.  The Board 
concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the Veteran in this case.  
Hence, there is no error or issue that precludes the Board 
from addressing the merits of this appeal.
I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9; see Winn v. Brown, 8 Vet. App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997), and cases cited therein; see also VAOPGCPREC 82- 90.  
The VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.  
Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a right 
knee disorder.  His service treatment records indicate that 
he sought treatment in May 1972 for his left knee, and it was 
noted that he had had pain in both knees for several years.  
The Veteran was also seen in March 1975 at which time he 
reported having a two-year history of right knee pain.  
However, the remainder of the Veteran's service treatment 
records are entirely negative for any complaints, treatment, 
or diagnosis for a right knee disorder.  Indeed, his October 
1979 separation examination only found him to have chronic 
left knee pain and chondromalacia patella of the left knee.  
There was no mention of any right knee problems.  Moreover, 
the medical evidence of record does not show that the Veteran 
sought any treatment immediately following his separation 
from service or for many years thereafter.  Thus, to the 
extent the Veteran may have had any symptomatology in 
service, such symptomatology would appear to have been acute 
and transitory and to have resolved prior to his separation.  
Therefore, the Board finds that a right knee disorder did not 
manifest during service or for many years thereafter.

The Board does observe VA medical records dated in November 
2004 and March 2005 indicating that the Veteran reported 
falling and injuring his knee in 1972 and that has had right 
knee problems since that time.  He made a similar report to 
the September 2009 VA examiner.  The Board notes that the 
Veteran is competent to report his experience and symptoms in 
service.  While lay persons are generally not competent to 
offer evidence which requires medical knowledge, such as 
opinions regarding medical causation or a diagnosis, they may 
provide competent testimony as to visible symptoms and 
manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest 
to factual matters of which he or had had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent 
to state that he had injured his right knee in service and 
has had pain since that time.  However, this history is not 
supported by any credible evidence and is of limited 
probative value. His allegations are inconsistent with the 
contemporaneous record.  Specifically, there is no 
documentation showing that he actually injured his right knee 
in 1972 even though he did seek treatment for a left knee 
injury that year.  Instead, he merely complained of bilateral 
knee pain while being evaluated for his left knee.  The 
Veteran did later seek treatment for right knee pain in March 
1975, but the remainder of his service treatment records are 
entirely negative for any further complaints, treatment, or 
diagnosis of a right knee disorder, despite seeking treatment 
for other disorders during service, including his left knee.  
In fact, as previously discussed, the Veteran's October 1979 
separation examination found him to have a left knee 
disorder, but there were no findings pertinent to his right 
knee. 

In addition, the Veteran did not seek treatment for his right 
knee for many years following his period of service even 
though he did seek treatment for his left knee shortly after 
his period of service.  Indeed, VA medical records dated in 
January 1983 document his report of injuring his left knee in 
1972, but he did not make any reference to his right knee at 
that time.  A physical examination also found his right knee 
to be normal.  In fact, the Veteran's first post-service 
complaints pertaining to his right knee appear to have been 
made in connection with his original claim for service 
connection for a right knee disorder, which was filed in 
September 1988.  X-rays obtained in connection with a 
December 1988 VA examination also found his right knee to be 
normal.  As such, there is affirmative evidence actually 
showing that the Veteran's right knee was normal and that he 
did not have a chronic disorder.  Moreover, the September 
2009 VA examiner indicated that the Veteran admitted that he 
did not seek treatment for his right knee until 2003 or 2004.

Thus, the Veteran's claims that he had injured his right knee 
in 1972 and developed a chronic right knee disorder in 
service are not supported by the contemporaneous evidence of 
record.  The Board finds the contemporaneous evidence to be 
more probative and credible than the Veteran's current 
assertions.  Contemporaneous evidence has greater probative 
value than history as reported by the Veteran.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  The Board therefore finds 
that the Veteran's reported history is not credible.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
right knee disorder, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).

In addition to the lack of evidence showing that a right knee 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis to the Veteran's military service.  The 
April 2005 VA examiner assessed the Veteran as having 
bilateral laxity of the knee ligaments and degeneration that 
was consistent with aging.  The examiner also noted that 
there was a congenital genu valgus deformity of the legs and 
knees.  To the extent the Veteran had a congenital disorder, 
the Board notes that congenital or developmental defects are 
not diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2005); see Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 
F.3d 56 (Fed. Cir. 1997), and cases cited therein; see also 
VAOPGCPREC 82- 90.

In addition, the September 2009 VA examiner opined that the 
Veteran's right knee disorder is not caused by or a result of 
or permanently aggravated by his military service.  He 
explained that the Veteran himself admitted that he did not 
have any treatment for his right knee until 2003 or 2004.  It 
was also noted that he had overall congenital genu varum 
(bowlegged) bilaterally as well as long occupational history 
with expected wear and tear.  The examiner commented that the 
changes that would be expected with advancing age were the 
most important factors for the current right knee disorder.  
Similarly, he stated that the right meniscal tear was likely 
degenerative and consistent with daily wear over a period of 
years rather than from an injury 30 years ago.  

There is no medical evidence showing otherwise.  Therefore, 
the Board finds that a right knee disorder did not manifest 
during service or for many years thereafter and has not been 
shown to be causally or etiologically to an event, disease, 
or injury in service.

As to the Veteran's claim that he currently has a right knee 
disorder that is related to his service-connected left knee 
disability, the Board also finds that the medical evidence of 
record does not support this contention.  Although the 
Veteran has a current diagnosis of a right knee disorder and 
is service-connected for residuals of a left knee sprain, the 
medical evidence has not established a relationship between 
these disorders.  In fact, the September 2009 VA examiner 
opined that the Veteran's right knee disorder was less likely 
as not caused by or a result of or aggravated by his service-
connected residuals of a left knee sprain.  Instead, as 
previously discussed, he attributed the disorder to a 
congenital defect, aging, and expected wear and tear.  

Simply put, the evidence absent from the record is a medical 
opinion to the effect that the Veteran's service-connected 
residuals of a left knee sprain either caused or aggravated a 
right knee disorder.  Accordingly, service connection cannot 
be granted on a secondary basis.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a right knee 
disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a right knee disorder is not warranted.





II.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating 
assigned for a disability at the time that service connection 
for that disability is granted, evidence contemporaneous with 
the claim and with the initial rating decision granting 
service connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion. For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint. VAOPGCPREC 9-2004 (September 
17, 2004).

The Veteran's residuals of a left knee sprain are currently 
assigned a 10 percent disability evaluation pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Under that diagnostic 
code, a 10 percent disability evaluation is assigned for 
slight recurrent subluxation or lateral instability.  A 20 
percent disability is contemplated when such impairment is 
moderate, and a 30 percent disability evaluation is warranted 
when it is severe.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
residuals of a left knee sprain.  The majority of the medical 
evidence of record does not show the disability to be 
productive of moderate recurrent subluxation or lateral 
instability.  In fact, VA medical records dated in November 
2004 documented the Veteran as having ligamentous stability, 
and he denied having any subluxation or instability at the 
time of the April 2005 VA examination.  A physical 
examination did reveal severe medial and lateral instability, 
but the examiner attributed the laxity of the ligament to 
aging as opposed to the service-connected disability.  
Moreover, VA medical records dated in March 2005 and June 
2005 noted that the Veteran's left knee was stable to valgus 
and varus testing, and he had a negative Lachman test as well 
as negative anterior and posterior drawer tests.  Similarly, 
VA medical records dated in August 2005 indicated that the 
Veteran appeared to be ligamentously stable, and he had 
normal varus valgus stability without any signs of locking.  
In addition, the Veteran told the September 2009 VA examiner 
that he did not have any instability or subluxation.  A 
physical examination did find instability, but the examiner 
only described the symptom as being very mild.  Therefore, 
the preponderance of the evidence does not show that the 
Veteran has met the criteria for an evaluation in excess of 
10 percent under Diagnostic Code 5257.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, dislocated semilunar 
cartilage, removal of semilunar cartilage, limitation of 
flexion, limitation of extension, and impairment of the tibia 
and fibula, the Board finds that the criteria for a rating in 
excess of 10 percent for his left knee disability are simply 
not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258, 
5259, 5260, 5261, and 5262 (2009).  The medical evidence of 
record does not show the veteran to have ankylosis or 
limitation of flexion or extension.  In this regard, the 
April 2005 VA examination found the Veteran to have a range 
of motion from zero to 140 degrees, and the September 2009 VA 
examiner indicated that he had extension to zero degrees and 
flexion to 135 degrees.  The Board notes that full range of 
motion of the knee consists of 0 degrees extension and 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(Ankylosis is "stiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint," citing Stedman's Medical Dictionary 87 
(25th ed. 1990)).  Based on the foregoing range of motion 
findings, it is apparent that the Veteran's left knee was not 
fixated or immobile.

 Similarly, the medical evidence of record does not show the 
Veteran to have dislocated semilunar cartilage or the removal 
of semilunar cartilage.  Indeed, the April 2005 and September 
2009 VA examinations did not reveal any patellar or meniscal 
abnormality.  In addition, there is no evidence of malunion 
of the tibia and fibula.  Therefore, the Board finds that the 
Veteran is not entitled to a higher or separate evaluation 
under Diagnostic Codes 5256, 5258, 5259, 5260, 5261, and 
5262.

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, Diagnostic Code 5257 provides for 
evaluation of instability of the knee without reference to 
limitation of motion.  Therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply to evaluations under Diagnostic 
Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected left knee 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  The Board does 
observe that the Veteran is currently unemployed.  However, 
the evidence of record indicates that his unemployability is 
due to his service-connected PTSD.  Moreover, the September 
2009 VA examiner commented that the Veteran's service-
connected left knee disability had only mild to moderate 
effects oz a few of his usual daily activities.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
Veteran's service-connected residuals of a left knee sprain 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 
111 (2008).





ORDER

Service connection for a right knee disorder is denied.

An evaluation in excess of 10 percent for residuals of a left 
knee sprain is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


